Citation Nr: 0210768	
Decision Date: 08/29/02    Archive Date: 09/05/02	

DOCKET NO.  99-18 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable rating for the residuals of 
a fracture of the right great toe.

2.  Entitlement to a compensable rating for onychomycosis of 
the right great toe.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1976 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision issued in August 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

Within his January 1998 notice of disagreement, the veteran 
requested a 50 percent rating for his carpal tunnel syndrome.  
The statement of the case was issued in June 1999.  The RO 
received a timely substantive appeal in September 1999.  He 
appealed three of the six issues addressed within the June 
1999 statement of the case (two of which are before the Board 
at this time) and raised additional claims.  In September 
1999, he indicated he wanted a 30 percent rating for his 
carpal tunnel syndrome.

Additional issues raised by the veteran were addressed by the 
RO in statements of the case issued in May 2000.  The veteran 
did not perfect his appeal of these determinations to the 
Board by submitting a timely Substantive Appeal.  38 C.F.R. 
§ 20.202 (2001)  Accordingly, they are not before the Board 
at this time.  Additional issues were addressed in a December 
2000 rating determination.  At this time, the veteran was 
granted a 30 percent evaluation for his right wrist carpal 
tunnel syndrome.  As the veteran requested a 30 percent 
evaluation for this condition within his substantive appeal 
to the Board, the Board has accepted the December 2000 
determination as a full grant of the benefit sought on 
appeal.  The veteran was notified of this fact within the 
December 2000 rating determination.  He did not dispute this 
finding.  Accordingly, this issue is not before the Board at 
this time.

The veteran is currently receiving a 100 percent combined 
service-connected rating for his multiple disabilities.  
38 C.F.R. § 4.25.  Throughout this case, the evaluation of 
the service-connected fracture of the right great toe and 
onychomycosis of the right great toe have not been increased 
or withdrawn by the veteran.  In light of the fact that the 
veteran has never withdrawn these claims, the Board believes 
it must continue the adjudication of this case.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service-connected fracture of the right 
great toe is well healed and manifested by pain but not more 
than slight functional impairment; his residuals of a 
fracture of the right great toe are not productive of 
moderate disability.

3.  The veteran's service-connected onychomycosis of the 
right great toe is manifested by slight itching in a 
nonexposed surface; it is not productive of exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for the 
residuals of a fracture of the right great toe have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.3, 4.31, 4.71a, Diagnostic Code 5284 (2001).

2.  The criteria for a compensable rating for onychomycosis 
of the right great toe have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.118, Diagnostic Codes 7806 and 7813 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In his January 1998 notice of disagreement, the veteran 
indicated he had a fracture of his right great toe with 
degenerative joint disease and joint space narrowing.  He 
indicated that this caused severe pain when he walked or 
stood.  It was noted that doctor prescribed orthotics had not 
helped.  The veteran contended that a 30 percent rating was 
warranted for this condition.  Onychomycosis of the great 
right toe with evidence of slight exfoliation and thickening 
of the remaining nail was also reported.  Treatment was 
reported to have failed.  He contended that a 10 percent 
rating for this condition was warranted.

Outpatient treatment records were obtained by the RO.  They 
note sporadic treatment of the right great toe disorder.  An 
x-ray study apparently dated July 1996 indicates an old 
avulsion fracture at the base of the distal phalanx of the 
right great toe.  A (nonservice-connected) left plantar 
calcaneal spur was also reported.

On VA evaluation in January 1999, the veteran stated that he 
fractured his right great toe when playing racquetball in 
1988 when he ran into a wall.  The veteran indicated that 
x-ray studies had shown arthritis.  Physical examination 
found that the veteran was able to walk on his right foot.  
The ability to tiptoe on the left and right foot was also 
reported.  The examiner reported that the veteran could move 
his toes with no difficulty on dorsiflexion and plantar 
flexion.  With resistance, there was weakness.  The veteran 
specifically denied that normal repetitive daily use of the 
feet results in weakness, incoordination, or increased pain.  
The veteran also denied that he had periodically experienced 
prolonged flare-ups in this joint that result in significant 
reduction in functional ability for more than just a brief 
period of time.  The diagnoses included gouty arthritis, 
bilateral, of the feet with "insufficient clinical evidence 
at present time of this condition."  

Within his September 1999 substantive appeal, the veteran 
reported onychomycosis of the right great toe with itching, 
slight exfoliation and thickening of the nail.  It was 
reported that treatments had failed.  The veteran again 
requested a 10 percent rating.  The veteran reiterated his 
contentions regarding the fracture of the right great toe.

An additional VA evaluation was held in October 2000.  The 
veteran reported that he had treated his toenails and 
fingernails for approximately one year.  This did not help 
his symptoms.  This treatment was changed to another 
antifungal medication that did not help the condition.  His 
fungal infection was located in his fingernails in digits 1 
to 3 on the right, which can become painful with breakage of 
the nails away from the nail beds.  The veteran was also 
noticing involvement of the right great toenail.  With regard 
to his right great toe fracture, the veteran indicated that 
he has discomfort in the right great toe region when he walks 
and pushes off on the foot.  There was no abnormal callous 
formation found at that time.  He reports that discomfort 
occurs with every step.  Physical examination revealed a 
probable avulsion fracture by history with associated 
discomfort as described in "normal examination."  
Onychomycosis of the fingernails and toenails was also 
reported.

The veteran is currently receiving a separate disability 
evaluation for onychomycosis of the first three fingernails 
of the right hand, evaluated as 10 percent disabling.  This 
issue is not before the Board at this time.  

A supplemental statement of the case was issued to the 
veteran regarding the two remaining issues before the Board 
in December 2000.  It appears that the veteran did receive 
this information.  However, in a final statement from the 
Board to the veteran, dated April 2002, notifying the veteran 
that we would soon actively consider his appeal, this letter 
was returned due to the fact that the forwarding order had 
expired.  However, in light of the remaining issues, the 
Board believes it can proceed with the adjudication of the 
veteran's case. 

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The VCAA and implementing regulations apply in the instant 
case.  However, the Board finds that the mandates of the VCAA 
and implementing regulations are met.  Regarding the duty to 
assist, the has undergone two evaluations to determine the 
nature and extent of the disabilities at issue.  The RO has 
obtained treatment reports and the veteran has failed to 
indicate any records that have not already been obtained.  

Regarding the duty to notify, communications from the RO to 
the veteran, including rating decisions, the statement of the 
case, and the supplemental statement of the case have kept 
him apprised of what he must show to prevail in his claim and 
of what evidence the RO has received.  The communications 
have provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See Generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  An additional effort to obtain additional 
records, in light of the extensive efforts already made over 
an extensive period of time, is not warranted.  Accordingly, 
the case will be decided based on the current evidence of 
record, which the Board finds to be complete.

III.  Analysis

Under the law, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
The veteran's service-connected residuals of a fracture of 
the right great toe have been evaluated under 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5284 (foot injury).  Under this 
diagnostic code, a severe foot injury warrants a 30 percent 
evaluation, a moderately severe foot injury warrants a 
20 percent evaluation and a moderate foot injury warrants a 
10 percent evaluation.  

Based on the medical evidence of record, including two VA 
evaluations, the Board finds that the medical evidence of 
record would not support a finding of a moderate foot injury 
associated with the residuals of a fracture of the right 
great toe.  Objective medical evidence has not indicated 
significant difficulties associated with the toe injury.  The 
VA evaluation performed in October 2000 found that 
examination of the right great toe was "normal" and the VA 
evaluation of January 1999 indicated gouty arthritis of the 
foot with "insufficient clinical evidence at present of this 
condition."  

The U.S. Court of Appeals for Veterans Claims (Court) 
determination in DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995) was taken into consideration.  Within a January 1999 
VA evaluation, the veteran denies that normal repetitive 
daily use of the foot results in weakness, incoordination, or 
increased pain and denies that he periodically experiences 
prolonged flare ups in this joint that result in a 
significant reduction in functional ability for more than 
just a brief period of time.  Such facts do not support the 
determination that the veteran warrants a 10 percent 
evaluation for a moderate foot injury based on pain. 

Regarding the question of arthritis, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis), degenerative 
arthritis established by x-ray findings will be rated on he 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, as in this case, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such "major joint" or "group of 
minor joints" affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.

In this case, even if the veteran does have arthritis in his 
big toe, this single minor joint will not provide a basis to 
award the veteran a 10 percent rating under Diagnostic 
Code 5003.  The big toe is not a "major joint" or a "group" 
of minor joints.  There is also no indication of a limitation 
of motion caused by pain. 

With regard to the veteran's service-connected onychomycosis 
of the right great toe, this condition has been evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code 7813 
(dermatophytosis).  Skin disorders are rated in accordance 
with 38 C.F.R. § 4.118, which indicates that, unless 
otherwise provided, Diagnostic Code 7807 through 7819 are to 
be rated under the criteria for eczema set out under 
Diagnostic Code 7806, depending upon the location, extent, 
repugnant characteristics, or otherwise disabling character 
or manifestations.

The Board finds no basis to award the veteran a compensable 
evaluation for this condition.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (eczema), with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
10 percent evaluation may be granted.  However, the veteran's 
toe is not an "exposed surface" or an "extensive" area.  
Under Code 7806, with slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area, a 
noncompensable evaluation is awarded.  Based on the veteran's 
statements, a noncompensable evaluation would appear 
warranted.  There is no objective demonstration that the 
condition is tender and painful.  Accordingly, an evaluation 
for a tender or painful superficial scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, is also not warranted.

In light of the medical evidence of record, the Board 
believes that the currently assigned noncompensable rating 
for the service-connected condition is appropriate.  There is 
no evidence of exfoliation on an exposed surface or extensive 
area, constant itching, extensive lesions, or marked 
disfigurement.  In the Board's judgment, a noncompensable 
rating more appropriately accounts for the symptomatology 
described by the veteran and observed by the VA examiners.  
The preponderance of the evidence is against the assignment 
of a higher evaluation for this condition.  While the veteran 
has contended that since his skin disability is chronic and 
that he should be entitled to a higher rating, in the absence 
of medical evidence of exfoliation, exudation or itching 
involving an exposed surface or extensive area, a compensable 
rating is not warranted.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered as required by the holding 
of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
In the instant case, however, there has been no assertion or 
showing that the disabilities at issue cause marked 
interference with employment, necessitate frequent periods of 
hospitalization, or otherwise render impractical the 
application of the schedule standards.  In the absence of 
such factors, the Board finds that the criteria for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.

In deciding the veteran's case for increased ratings, the 
Board has considered the benefit of doubt doctrine; however, 
as the preponderance of evidence is against both claims, the 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990)










ORDER

Entitlement to a compensable rating for the residuals of a 
fracture of the right great is denied.

Entitlement to a compensable rating for onychomycosis of the 
right great toe is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

